DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas J. Ring on 05/21/22.
The application has been amended as follows:
Each of claims 1, 2, 4, 10, and 31 are amended according to attached examiner’s amendment sheets.
	Claims 11-20 are cancelled.
Response to Amendment
	Claims 9 and 11-20 are cancelled.
	In view of the amendment, filed on 02/03/2021, and the above examiner’s amendments, the following rejections are withdrawn from the previous office action, mailed on 12/15/2020.
Rejection of claims 1-8, 10, and 21-31 under 35 U.S.C. 103 as being unpatentable over Meshorer et al. (US 2016/0303802) in view of Myerberg et al. (US 2017/0173692)
Allowable Subject Matter
Claims 1-8, 10, and 21-31 are allowed.
The following is an examiner’s statement of reasons for allowance:
Neither references of the record nor any other prior art taken alone or in combination, Inter Alia, teach or fairly suggest an extruder, as claimed in claim 1, comprising a receptacle for containing a material to be extruded; a rotatable drive shaft, which extends into the receptacle; a dispersion blade, which is rotatable for mixing the material to be extruded, positioned within the ; a nozzle secured to the receptacle, wherein: the nozzle defines a first opening positioned within an interior of the receptacle, defines a second opening positioned outside of the receptacle and defines a channel which extends from the first opening through the nozzle to the second opening defining a flow path which extends from the first opening, through the channel and to the second opening; and the nozzle extends upwardly through and from a bottom wall of the receptacle and into the interior of the receptacle such that the first opening is positioned above the bottom wall, faces the dispersion blade, faces away from the bottom wall, and extends across a central axis of the nozzle, and the second opening is positioned spaced apart from and below the bottom wall; and a mechanical vibrator device in contact with the receptacle configured to impart vibrations to the receptacle.
The closest references of Meshorer et al. (US ‘802), discussed in detail in final action mailed on 12/15/2020, Miles (GB 2538522) and Anderson (US 2006/0283987), discussed in detail in non-final action mailed on 05/16/2019, fail to disclose the nozzle extends upwardly through and from a bottom wall of the receptacle and into the interior of the receptacle such that the first opening is positioned above the bottom wall, faces the dispersion blade, faces away from the bottom wall, and extends across a central axis of the nozzle, and the second opening is positioned spaced apart from and below the bottom wall; and a mechanical vibrator device in contact with the receptacle configured to impart vibrations to the receptacle. The claims 1-8, 10, and 21-31 deem allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/SEYED MASOUD MALEKZADEH/         Primary Examiner
Art Unit 1743